Exhibit 10.1


FIRST AMENDMENT
TO THE
UNITED STATES CELLULAR CORPORATION
2005 LONG-TERM INCENTIVE PLAN


        WHEREAS, United States Cellular Corporation (the "Corporation") has
adopted the United States Cellular Corporation 2005 Long-Term Incentive Plan
(the "Plan") for the benefit of certain key executives and management personnel;


        WHEREAS, pursuant to Section 9.2 of the Plan, the Board of Directors of
the Corporation (the "Board") may amend the Plan as it deems advisable, subject
to any requirement of stockholder approval; and


        WHEREAS, the Board desires to amend the Plan in certain respects.


        NOW, THEREFORE, BE IT RESOLVED, that effective as of March 7, 2006, the
Plan hereby is amended as follows:


        1.      Article II hereby is amended to add the following new Section
2.20 thereto and to renumber the existing Sections 2.20 through 2.33
accordingly.


          2.20     "Officer" shall mean an employee who is a Vice President of
an Employer or who holds a title with an Employer that is senior to that of a
Vice President.


        2.      Section 4.4 hereby is amended in its entirety to read as
follows:


          4.4      Method of Exercise. An option may be exercised (i) by giving
notice to the Chief Financial Officer of the Company (or such other person as
may be designated by him or her) specifying the number of whole shares of Stock
to be purchased and by arranging for the payment therefore in accordance with
Section 4.4(a) or 4.4(b), as applicable and (ii) by executing such documents and
taking any other actions as the Company may reasonably request.


          (a)      Purchase Price Payment by Nonofficers. The holder of an
option awarded to an employee who is not an Officer may pay for the shares of
Stock to be purchased pursuant to the exercise of such option (i) in cash, (ii)
in Mature Shares having a Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (iii) to the extent legally permissible, in cash by a broker-dealer
acceptable to the Company to whom the option holder has submitted an irrevocable
notice of exercise or (iv) by a combination of (i) and (ii), in each case to the
extent authorized by the Committee. Any fraction of a share of Stock which would
be required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the option holder. No share of Stock shall
be delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 9.6, have been paid (or arrangement has been
made for such payment to the Company's satisfaction).


--------------------------------------------------------------------------------

          (b)      Purchase Price Payment by Officers. The holder of an option
awarded to an Officer before March 7, 2006 may pay for the shares of Stock to be
purchased pursuant to the exercise of such option (i) by any of the methods set
forth in Section 4.4(a) or (ii) by authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered having a Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, in each case to the extent authorized by the
Committee. Payment for shares of Stock to be purchased pursuant to the exercise
of an option granted to an Officer on or after March 7, 2006 shall be by (i) the
delivery of Mature Shares having a Fair Market Value, determined as of the date
of exercise, equal to the aggregate purchase price payable by reason of such
exercise or (ii) by authorizing the Company to withhold whole shares of Stock
which would otherwise be delivered having a Fair Market Value, determined as of
the date of exercise, equal to the aggregate purchase price payable by reason of
such exercise. Any fraction of a share of Stock which would be required to pay
such purchase price shall be disregarded and the remaining amount due shall be
paid in cash by the option holder. No share of Stock shall be delivered until
the full purchase price therefor and any withholding taxes thereon, as described
in Section 9.6, have been paid (or arrangement has been made for such payment to
the Company's satisfaction).


        3.      Section 9.6 hereby is amended in its entirety to read as
follows:


          9.6      Tax Withholding. The Company shall have the right to require,
prior to the issuance or delivery of any shares of Stock or the payment of any
cash pursuant to an award made hereunder or any distribution from a Deferred
Compensation Account, payment by the holder of any federal, state, local or
other taxes which may be required to be withheld or paid in connection with the
award or account.


          (a)      Methods of Tax Withholding Applicable to Nonofficers. An
Agreement evidencing an award granted to an employee who is not an Officer may
provide that (i) the Company shall withhold whole shares of Stock which would
otherwise be delivered to a holder, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the award (the "Tax Date"), or withhold an amount of cash which
would otherwise be payable to a holder, in the amount necessary to satisfy any
such obligation or (ii) the holder may satisfy any such obligation by any of the
following means: (A) a cash payment to the Company, (B) delivery to the Company
of whole shares of Stock, the aggregate Fair Market Value of which shall be
determined as of the Tax Date, (C) authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered, the aggregate Fair Market
Value of which shall be determined as of the Tax Date, or withhold an amount of
cash which would otherwise be payable to a holder, (D) in the case of the
exercise of an option and to the extent legally permissible, a cash payment by a
broker-dealer acceptable to the Company to whom the option holder has submitted
an irrevocable notice of exercise or (E) any combination of (A), (B) and (C).
Shares of Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Stock which would be
required to satisfy such an obligation shall be


--------------------------------------------------------------------------------

  disregarded and the remaining amount due shall be paid in cash by the holder.


          (b)      Methods of Tax Withholding Applicable to Officers. An
Agreement evidencing an award to an Officer, other than an option granted on or
after March 7, 2006, may provide for the withholding of taxes by any of the
methods set forth in Section 9.6(a). An Agreement evidencing an option granted
to an Officer on or after March 7, 2006 shall provide that all tax withholding
shall be satisfied either by (i) delivery to the Company of whole shares of
Stock, the aggregate Fair Market Value of which shall be determined as of the
Tax Date or (ii) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered, the aggregate Fair Market Value of which shall be
determined as of the Tax Date. Shares of Stock to be delivered or withheld may
not have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate. Any fraction of a share of
Stock which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by the holder.


        IN WITNESS WHEREOF, the undersigned has executed this amendment as of
this 7th day of March, 2006.


UNITED STATES CELLULAR CORPORATION
  By:

--------------------------------------------------------------------------------

      Its:

--------------------------------------------------------------------------------

     


SIGNATURE PAGE TO
FIRST AMENDMENT TO
UNITED STATES CELLULAR CORPORATION
2005 LONG-TERM INCENTIVE PLAN


--------------------------------------------------------------------------------